Citation Nr: 0413829	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for neck and back 
impairment.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1953 in the United States Navy and from November 1956 to 
November 1958 and October 1961 to August 1962 in the United 
States Army.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).

In July 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.

Pursuant to the veteran's request, in November 2003, a 
hearing at the RO was held before the undersigned who is a 
Veterans Law Judge who will ultimately render the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is 
of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records from his period of 
service in the United States Navy and the United States Army 
are negative for treatment, diagnosis or complaints related 
to a neck and back impairment on enlistment and separation 
examinations.  Clinical records on file for all service 
reveal multiple complaints, but none related to the neck or 
back.  At separation from the last period of service, no 
history of back or neck problem was recorded, although 
numerous other disorders and complaints were recorded.  The 
available post service medical records first reveal treatment 
for the veteran's neck and back disability by private 
physician in 1984, specifically reporting that the veteran 
had a cervical disc problem.

Post 1984 records contain findings of arthritis and/or disc 
pathology of the cervical spine.  To the extent any etiology 
is provided, it is based on a history from the veteran, and 
tends to be in the more recent records.

At a RO hearing in July 2003 and a Travel Board hearing in 
November 2003, the veteran reported that he was injured 
during basic training in 1956 and sustained permanent injury 
to his neck and back.  He reported being taken to sick leave 
and that the disability was chronic and affected him the rest 
of the time he was in service and presently.  He reportedly 
spent an overnight in the infirmary at Ft. Chaffee, Arkansas.  
He reported that when he got out of service, he applied for a 
job at the Southern Railroad, Chattanooga, as a switchman and 
was examined by the company doctor who told him that he could 
not be hired because he had a broken neck.  He also reported 
working for the Department of Transportation for 16 years and 
had trouble using an ax, bush hook and it got to the point 
where he couldn't turn his head or move hardly.  He reported 
that he was sent to see a private physician who told him that 
he had a break in his neck and there was calcium deposit that 
formed around the nerve.  The veteran also reported that he 
had a job at Professional Golf, but had to leave this job on 
account of his back and neck impairment.

It is noted that the veteran has reported that he was treated 
at Ft. Chaffee for the neck and back disorder, and that he 
spent a night in the infirmary.  The service medical records 
on file do not confirm this testimony.  In order to provide 
every consideration for the veteran, and as hospitalization 
records are sometimes kept separately from service medical 
records, an additional request for records will be made.  
Thereafter, examination may be indicated.

In view of the foregoing, this case is REMANDED for the 
following action:

1.	The RO should request the veteran's 
medical records from Ft. Chaffee, 
Arkansas during November 1956 to 
November 1958, where the veteran 
reported he fell during basic training 
and was seen by medical examiners in 
sick call, including contacting the 
veteran for more information, if 
needed.  Specifically, Ft. Chaffee or 
the National Personnel Records Center, 
as appropriate, should be contacted to 
ascertain if any medical records of 
inpatient treatment in 1956 exist.  
Attempts to obtain the records should 
be documented.  If more specific 
information is needed from the 
veteran, he should be contacted.

2.	Thereafter, if records are obtained 
showing treatment in service for a 
neck or back injury, the veteran 
should be scheduled for an appropriate 
VA examination regarding the nature 
and etiology of his neck and back 
impairment.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses of a 
neck and back impairment.  All 
necessary diagnostic testing should be 
done to determine the full extent of 
any disability present.

Thereafter, the examiner should 
determine the etiology of any current 
neck and back impairment and opine 
whether it is at least as likely as 
not that any currently diagnosed neck 
and back impairment had its onset in 
service, to include whether it is 
related to any treatment or findings 
shown in the service medical records.  
The underlined standard of proof 
should be utilized in formulating a 
response.  If there is no identifiable 
relationship between service and any 
currently diagnosed neck and back 
impairment, that should be clearly set 
forth.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  The reasons and bases for 
any conclusion reached should be 
discussed.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran should then 
be afforded an opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



